Citation Nr: 0333113	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-05 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of a shell fragment 
wound of the dorsum of the left hand.

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which, in pertinent part, continued a 
noncompensable disability rating for the veteran's service-
connected residuals of a shell fragment wound of the dorsum 
of the left hand, and granted the veteran's claim of 
entitlement to service connection for PTSD, and assigned a 
disability rating of 30 percent, effective April 18, 2000.

During the pendency of this appeal, by rating action dated in 
March 2002, the RO increased the disability rating for the 
veteran's service-connected residuals of a shell fragment 
wound of the dorsum of the left hand to 10 percent.  By 
rating action dated in April 2002, the RO determined that the 
veteran's service-connected PTSD warranted a disability 
rating of 50 percent.


REMAND

The veteran's claim of entitlement to a disability rating in 
excess of 30 percent for service-connected PTSD was denied by 
rating action dated in August 2001.  This decision was 
confirmed and continued by rating action of the RO dated in 
September 2000.  In July 2001, the RO received from the 
veteran a notice of disagreement with the assigned disability 
rating.  He asserted that his PTSD warranted a disability 
rating of at least (emphasis added) 50 percent.

By rating action dated in April 2002, the RO determined that 
the veteran's service-connected PTSD warranted a disability 
rating of 50 percent.  In that decision, the RO indicated 
that it was considered a full grant of this issue on appeal 
as the veteran specifically requested a 50 percent 
evaluation.

The Board, however, finds that the veteran did not 
specifically request a 50 percent evaluation, but rather 
indicated that his PTSD warranted a disability rating of at 
least 50 percent.  The veteran left open the possibility that 
his PTSD could warrant a disability rating greater than 50 
percent.  As such, the April 2002 rating action of the RO is 
not a full grant of benefits requested by the veteran.  A 
veteran seeking an evaluation greater than that assigned is 
presumed to seek the maximum benefit allowed by law.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The veteran has not been issued a statement of the case on 
this issue.  In Manlicon v. West, 12 Vet. App. 238 (1999), 
the CAVC held that in circumstances where a notice of 
disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued. The failure to 
issue a statement of the case in such a circumstance renders 
a claim procedurally defective and necessitates a remand.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  After 
the RO has been given the opportunity to cure such a defect, 
the claim will be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) ("absent an 
NOD, an SOC and a Form 1-9 [substantive appeal], the BVA was 
not required-indeed, it had no authority-to proceed to a 
decision") (citation omitted).

As to the other issue in appellate status, the veteran's 
claim for a rating in excess of 10 percent for residuals of a 
shell fragment wound of the left hand, the Board notes that 
VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) 
(2003).  VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  VA also has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§  5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

The veteran underwent a VA examination in June 2000 to 
evaluate the current status of his residuals of a shell 
fragment wound of the left hand.  In the objective findings, 
the examiner noted a stellate scar measuring 0.5 centimeters 
over the ring metacarpal that was 20 centimeters proximal to 
the joint.  He stated that it had been removed.  The 
veteran's service-connected residuals of a shell fragment 
wound of the dorsum of the left hand are currently rated as 
10 percent disabling under Diagnostic Code 5309 in the VA 
Schedule for Rating Disabilities which provides the rating 
criteria for a disability of the intrinsic muscles of the 
hand (Group IX).  See 38 C.F.R. § 4.73 (2003).  The 
applicable Diagnostic Code provision includes a note which 
provides that such disabilities are to be rated on limitation 
of motion.  The VA examiner did not provide an assessment the 
range of motion of the affected part.  

Additionally, in the Appellant's Brief dated in November 
2003, the veteran's representative has asserted that 
consideration should be given to the possible rating of the 
veteran's disability pursuant to additional Diagnostic Codes 
to include those pertinent to scars under 38 C.F.R. § 4.118 
(2003) (which is the Diagnostic Code under which the 
veteran's disorder was rated prior to March 2002), and those 
pertinent to arthritis under 38 C.F.R. § 4.71a (2003).  As 
such, the Board is of the opinion that a contemporary and 
thorough examination would be of assistance in assessing the 
extent of the veteran's service-connected residuals of a 
shell fragment wound of the dorsum of the left hand.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

The Board also notes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has recently held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  The 
veteran must be notified that he has one year to submit 
evidence.  38 U.S.C.A. § 5103(b)(1); PVA, supra.   

Accordingly, this claim is REMANDED for the following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO should 
ensure that the veteran has been properly 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  The veteran should also be 
advised of the time period for submitting 
new evidence to ensure compliance with 
Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003). 

2.  The RO should request that the 
veteran identify all VA and private 
medical care providers who have examined 
or treated him for his PTSD and left hand 
disorders.  Obtain all records of any 
treatment reported by the veteran that 
have not already been associated with the 
claims folder, to include from the 
Dallas, Texas VA Medical Center.

3.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
the RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  Send the claims folder to 
the examiner for review.  Please provide 
the examiner with the following 
instructions: The examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should identify all residuals of a shell 
fragment wound of the dorsum of the left 
hand, to include the presence of any 
degenerative or traumatic arthritis.  
The examiner should note the range of 
motion for the involved joint.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the left hand is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  Any indications 
that the veteran's complaints of pain or 
other symptomatology are not in accord 
with physical findings on examination 
should be directly addressed and 
discussed in the examination report.   

The examiner is also requested to 
determine the  extent and severity of 
any scars manifested as a result of the 
service-connected shell fragment wound 
of the dorsum of the left hand.  The 
examiner should  describe the size, 
shape, color, number, location, and 
extent of any scarring.  Additionally, 
the examiner should state whether there 
is painful, tender, ulcerated, or 
adherent scarring; whether there is any 
muscle/tissue loss underlying the 
scarring; and whether the scarring 
limits function of the part  affected.  
Color photographs of such scars should 
be accomplished, if  feasible.  The 
extent and degree of  functional 
impairment or interference with daily 
activities, if any, should be described 
in detail.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

5.  The RO must then r readjudicate the 
veteran's claim of entitlement to a 
disability rating in excess of 10 percent 
for service-connected residuals of a 
shell fragment wound of the dorsum of the 
left hand, with application of all 
appropriate laws and regulations, 
including whether the residuals of the 
shell fragment wound of the hand include 
arthritis, and whether the veteran is 
entitled to a separate compensable rating 
for a symptomatic scar (Esteban v. Brown, 
6 Vet. App. 259 (1994)), in addition to 
any underlying muscle damage that may be 
present.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  

6.  Provide the veteran a statement of the 
case addressing the issue of entitlement to a 
disability rating in excess of 50 percent for 
service-connected PTSD.  Notify him of the 
time limit within which an adequate 
substantive appeal must be filed in order to 
perfect an appeal of this issue and secure 
appellate review by the Board.  Thereafter, 
this issue is to be returned to the Board 
only if an adequate and timely substantive 
appeal is filed.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




